DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on January 22, 2020, is for a reissue examination for United States Patent Number US 7,461,179 B1, which was issued to Theodoras, II (hereinafter “the ‘179 Patent”).  The application 10/837,223 (hereinafter “the ‘223 Application”) for the ‘179 Patent was filed on April 4, 2004; thus, the instant reissue application is not being examined under the first inventor to file provisions of the AIA , but under the “pre-AIA ” provisions.

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on May 2, 2022.
Original claims 1, 3, 10-13, 20-22 have been amended, and original claim 2 has been canceled; and new claims 23-44 have been added, but the new claims 24 and 36 have been canceled since the instant reissue application was filed.  Currently, the claims 1, 3-23, 25-35, and 37-44 are subject to the examination of this reissue application.

Claim Objections
Claims 1, 3, 10-13, and 20-22 are objected to because of the following informality:
The amendment filed May 2, 2022 proposes amendment to the claims that does not comply with 37 CFR § 1.173(b), which sets forth the manner of making amendments in reissue applications.  In particular, some of the omitted matters from the original claims are not enclosed in bracket, but use “double square brackets” in the claims 1, 3, 10-13, and 20-22 for the deleted limitations.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112, sixth paragraph is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim elements from the specific limitations recited in the claims 11 and 21 that use the word “means” are presumed to invoke pre-AIA  35 U.S.C. § 112, sixth paragraph because they use the word “means” coupled with various functional languages without reciting sufficient structure to achieve the functions.  Furthermore, the word “means” is not preceded by a structural modifier.  A review of the specification shows the generic structure “PHY” 305, “FPGA” 307, and “Processor” 309 in Fig. 3 for the word “means” recited in the claims 11 and 21, and it shows acts for performing the claimed functions for the specific limitations of Group (a) (See the ‘179 Patent, col. 4, lines 9-13 and col. 4, line 40 through col. 5, line 35).
Because said claim limitations are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, the reissue applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If the reissue applicant does not intend to have the claim limitations treated under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may amend the claims so that it will clearly not invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph.
Meanwhile, the claim elements from the specific limitations reciting “computer code that configures and specializes a processor to perform various functions” in the claims 10, 12, 20, and 22 that do not use the word “means,” but a generic placeholder “processor” that is coupled with functional language.  However, they are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations recite sufficient structures (i.e., processor and computer codes for performing various functions) to entirely perform the recited functions, respectively.
The Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself".  EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  “It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed”.  EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012).  “’[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer”.  EON Corp., 785 F.3d at 623 (citations omitted).  "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data — the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622.  Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor.  All other computer-implemented functions require disclosure of an algorithm." Id.
Because these claim limitations are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 20, 22, 32, 34, 42, and 44 are rejected under 35 U.S.C. § 112 (pre-AIA ), 1st paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the claims 10, 12, 20, and 22, they respectively recites the limitations “computer code that configures and specializes a processor to, at powerup of the line card of the network device, configure the port for a first transceiver module of a first transmission connection type connected to the line card” and “computer code that configures and specializes the processor to receive on the port signals having a format and encoding that is different depending on a whether a physical media used for a transmission connection to the port is optical or electrical”.  However, the specification of the ‘179 Patent does not disclose the limitations foregoing, but the structure “PHY” 305 of Fig. 3 performs the functions of the limitations foregoing.  In other words, the specification of the ‘179 Patent does not disclose that the recited specialized structure “processor” performs the function of configuring the port for a first transceiver module of a first transmission connection type connected to the line card at powerup of the line card of the network device and/or the function of receiving on the port signals having a format and encoding that is different depending on a whether a physical media used for a transmission connection to the port is optical or electrical; instead, the structure “PHY” 305 of Fig. 3 does the functions foregoing.  See the ‘179 Patent, col. 4, lines 9-13 and col. 4, line 40 through col. 5, line 35.
The claim 32 is a dependent claim of the claim 10.
The claim 33 is a dependent claim of the claim 12.
The claim 42 is a dependent claim of the claim 20.
The claim 44 is a dependent claim of the claim 22.

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12, 20, 22, 32, 34, 42, and 44 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims 10, 12, 20, and 22, they respectively recites the limitations “computer code that configures and specializes a processor to, at powerup of the line card of the network device, configure the port for a first transceiver module of a first transmission connection type connected to the line card” and “computer code that configures and specializes the processor to receive on the port signals having a format and encoding that is different depending on a whether a physical media used for a transmission connection to the port is optical or electrical”.  These limitations invoke 35 U.S.C. § 112(6) (See the paragraph 6 in the instant Office action).
However, the disclosure of the ‘179 Patent is missing some parts of algorithm that performs the function of (i) how the processor to, at powerup of the line card of the network device, configure the port for a first transceiver module of a first transmission connection type connected to the line card and (ii) how the processor to receive on the port signals having a format and encoding that is different depending on a whether a physical media used for a transmission connection to the port is optical or electrical.
Thus, the structure of the claimed subject matter “processor” as a placeholder for performing the claimed functions does not perform the entire functions in the claims because the specification of the ‘179 Patent fails to disclose a complete algorithm to perform the specifically claimed functions.  In fact, the functions claimed in the limitations foregoing are results performed by the structure “processor” using undisclosed algorithm.
Therefore, the claims 10, 12, 20, and 22 and their correspondingly dependent claims 32, 33, 42, 44 are indefinite and are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph.
Reissue applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(6);
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If the reissue applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR § 1.75(d) and MPEP § 608.01(o) and § 2181.

Response to Arguments
Reissue applicant’s arguments, see pages 8-10, filed on May 2, 2022, with respect to the rejections of claims 1-7, 10-17, and 20-22 under pre-AIA  35 U.S.C. § 103(a) have been fully considered and are persuasive thanks to the amendment of the independent claims 1, 10-13, and 20-22.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 112, 1st paragraph, as failing to comply with the written description requirement.  See the paragraphs 7-8 in the instant Office action.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1, 3-23, 25-35, and 37-441, the claim limitations of the respective claims 1, 10-13, and 20-22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that setting a value of a register of the integrated circuit to correspond to whether a signal detect (SD) pin for the port is left floating which indicates that the transmission connection to the port is electrical.
The claims 3-9, 23,  and 25-31 are dependent claims of the claim 1.
The claim 33 is a dependent claim of the claim 11.
The claim 34 is a dependent claim of the claim 12.
The claim 14-19, 35, and 37-41 are dependent claims of the claim 13.
The claim 42 is a dependent claim of the claim 20.
The claim 43 is a dependent claim of the claim 21.
The claim 44 is a dependent claim of the claim 22.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Claims 1, 3, 10-13, and 20-22 are objected because of a formal matter regarding a manner of a claim amendment (See the paragraph 4 in the instant Office action), and claims 10, 12, 20, 22, 32, 34, 42, and 44 are rejected under pre-AIA  35 U.S.C. § 112, 1st and 2nd paragraphs, as failing to comply with the written description requirement (i.e., introducing a new matter) and as being indefinite because the disclosure of the ‘179 Patent is missing a complete algorithm for the claimed computer codes.  See paragraphs 7-10 in the instant Office action.